DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 3/4/2021. It has been annotated and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Patents 9563199, 9679206, 9864378, 10095236, 10474159 and 10962981. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-6 and 8-20 in the instant application are encompassed by the family of cases containing US Patents         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann (US 20140249722 hereinafter Hegemann) in view of Anderson (US 20110150348 hereinafter Anderson) and further in view of Kaltsukis (US 20140028783 hereinafter Kaltsukis). 

Regarding claim 1 (and similarly 12 and 16), Hegemann teaches a method comprising:
receiving, at a first computing device, sensor data indicative of a surrounding environment from a sensor coupled to a vehicle;
based on the sensor data, identifying an object in the surrounding environment apparatus (See at least: [0030] via “A vehicle, for example a motor vehicle, is equipped with an Adaptive Cruise Control (ACC) driver assistance system, which includes one or more surroundings sensors, for example such as a radar sensor, and a processing circuit comprising an object recognition arrangement or object recognition circuit including an image processor, a further data processor or other electronic circuit elements (e.g. comparators) for evaluating data received from the one or more surroundings sensors, a data storage memory, and other elements conventionally included in a driver assistance system. The surroundings sensors may be any types of sensors, e.g. radar sensors and/or video cameras, used in ACC systems. The object recognition arrangement or unit may be any such arrangement used for object recognition in any known ACC system. The at least one surroundings sensor detects objects in the surroundings of the subject motor vehicle, for example objects on the roadway and especially in the traffic lane of the subject vehicle. The at least one sensor then provides corresponding sensor data to the object recognition unit, which evaluates the sensor data to attempt to recognize the objects detected by the sensor. On this basis, the ACC driver assistance system then further performs…”);
determining a confidence level for an identification of the object;
based on the confidence level for the identification of the object being below a confidence threshold, providing an object inquiry to a second device (See at least: Fig. 1 S1 and S11; [0031] via “As shown in FIG. 1, after starting the method for operating this ACC driver assistance system, in a method step S1 an object is detected in the traffic lane of the subject vehicle, and in a subsequent step S2 the system determines a confidence value P for the detected object. The confidence value P indicates the degree of certainty or the probability that the detected object actually exists in the real world in the traffic lane ahead of the subject vehicle.”; [0035]-[0036] via “Now considering the opposite outcome case in the abovementioned step S4, namely that the driver assistance function is not already being performed, then the method proceeds to a step S11 in which the abovementioned confidence value P determined for the object detected and recognized in method step S1 is compared with a prescribed inactive threshold value S.sub.I….For the opposite case in step S11, namely if the confidence value P is less than the inactive threshold value S.sub.I, then the method proceeds from step S11 to a subsequent step S12 in which a driver information is output via an indicator or display device of the motor vehicle, to indicate to the driver that a following control based on this detected object can be confirmed or rejected.”);
receiving, at the first computing device, a response to the object inquiry from the second computing device (See at least: [0041] via “In the first example embodiment described above, and in other embodiments according to the invention, the display or indicator unit for displaying or indicating the driver information to the driver of the vehicle may comprise an LED and/or LCD display screen (e.g. embodied as a touch screen) mounted on the vehicle dashboard, instrument panel, steering wheel, or the like, or may comprise a heads-up display of information projected onto the windshield or another display screen, or may comprise a video display screen with additional information superimposed on a camera image, or may comprise indicator lights, or may comprise an audio information output, or a combination of any such devices, for example. The operating element or arrangement may comprise any input device by which the driver can make a yes/no input, or simply a confirmatory input (whereby no actuation of the operating element means a rejection or non-confirmation), or by which the driver may select one or more objects, object characteristics, other information items, or other options among several displayed items of driver information as indicated on the display or indicator unit.”); and
controlling the vehicle based on the response to the object inquiry (See at least: Fig. 2 steps S19 “Driver Confirmed?” and step s20 “Perform Function”) 
but fails to explicitly teach a second computing device. 

However, Anderson teaches a second computing device (See at least: Fig 1. Back Office 102 and Autonomous Vehicle 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hegemann in view of Anderson to teach a second computing device so the method can be carried out with multiple processors in multiple computing devices to separate data processing and utilizing more processing resources for the task(s). 

Modified Hegemann further fails to teach providing, by the first computing device to a second computing device, an object inquiry that includes one or more images of the object and the identification of the object as determined by the first computing device, wherein the second computing device is configured to display the one or more images of the object and the identification of the object.
However, Kaltsukis teaches providing, by a first computing device to a second computing device, an object inquiry that includes one or more images of the object and the identification of the object as determined by the first computing device, wherein the second computing device is configured to display the one or more images of the object and the identification of the object (See at least: [0045] via “A primary objective of the present invention is to provide a means whereby an unattended VASS protecting a residential, commercial or mobile property can detect a predetermined alarm event, capture image information showing said alarm event detection, and transmit said image information to a telephone or computer of a remote person so that said person can verify that said event detection notification is a valid alarm event, and not a false alarm, before initiating a 3-party 9-1-1 call to request emergency services at the location of said VASS.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hegemann in view of Kaltsukis to teach providing, by the first computing device to a second computing device, an object inquiry that includes one or more images of the object and the identification of the object as determined by the first computing device, wherein the second computing device is configured to display the one or more images of the object and the identification of the object so that a method and system can use verification of an object by a remote computer or person so that a vehicle is properly controlled with accurate identification of an object. 

Regarding claim 5, Hegemann teaches wherein providing the object inquiry to the second device further comprises:
displaying an image to a passenger located in the vehicle (See at least: Fig. 1 S1 and S11; [0031] via “As shown in FIG. 1, after starting the method for operating this ACC driver assistance system, in a method step S1 an object is detected in the traffic lane of the subject vehicle, and in a subsequent step S2 the system determines a confidence value P for the detected object. The confidence value P indicates the degree of certainty or the probability that the detected object actually exists in the real world in the traffic lane ahead of the subject vehicle.”; [0035]-[0036] via “Now considering the opposite outcome case in the abovementioned step S4, namely that the driver assistance function is not already being performed, then the method proceeds to a step S11 in which the abovementioned confidence value P determined for the object detected and recognized in method step S1 is compared with a prescribed inactive threshold value S.sub.I….For the opposite case in step S11, namely if the confidence value P is less than the inactive threshold value S.sub.I, then the method proceeds from step S11 to a subsequent step S12 in which a driver information is output via an indicator or display device of the motor vehicle, to indicate to the driver that a following control based on this detected object can be confirmed or rejected.”).
but fails to explicitly teach a second computing device. 
However, Anderson teaches a second computing device (See at least: Fig 1. Back Office 102 and Autonomous Vehicle 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hegemann in view of Anderson to teach a second computing device so the method can be carried out with multiple processors in multiple computing devices to separate data processing and utilizing more processing resources for the task(s). 

Regarding claim 6, Hegemann teaches wherein identifying the object in the surrounding environment comprises:
determining that the object is located in a path of the vehicle;
wherein receiving the response to the inquiry from the second computing device comprises:
receiving an indication that the object is an erroneous detection; and
wherein controlling the vehicle based on the response to the object inquiry further comprises:
causing the vehicle to continue to navigate the path of the vehicle based on receiving the indication that the object is the erroneous detection (See at least: Fig. 1 S1 and S11; [0031] via “As shown in FIG. 1, after starting the method for operating this ACC driver assistance system, in a method step S1 an object is detected in the traffic lane of the subject vehicle, and in a subsequent step S2 the system determines a confidence value P for the detected object. The confidence value P indicates the degree of certainty or the probability that the detected object actually exists in the real world in the traffic lane ahead of the subject vehicle.”; [0035]-[0036] via “Now considering the opposite outcome case in the abovementioned step S4, namely that the driver assistance function is not already being performed, then the method proceeds to a step S11 in which the abovementioned confidence value P determined for the object detected and recognized in method step S1 is compared with a prescribed inactive threshold value S.sub.I….For the opposite case in step S11, namely if the confidence value P is less than the inactive threshold value S.sub.I, then the method proceeds from step S11 to a subsequent step S12 in which a driver information is output via an indicator or display device of the motor vehicle, to indicate to the driver that a following control based on this detected object can be confirmed or rejected.”; See at least: [0041] via “In the first example embodiment described above, and in other embodiments according to the invention, the display or indicator unit for displaying or indicating the driver information to the driver of the vehicle may comprise an LED and/or LCD display screen (e.g. embodied as a touch screen) mounted on the vehicle dashboard, instrument panel, steering wheel, or the like, or may comprise a heads-up display of information projected onto the windshield or another display screen, or may comprise a video display screen with additional information superimposed on a camera image, or may comprise indicator lights, or may comprise an audio information output, or a combination of any such devices, for example. The operating element or arrangement may comprise any input device by which the driver can make a yes/no input, or simply a confirmatory input (whereby no actuation of the operating element means a rejection or non-confirmation), or by which the driver may select one or more objects, object characteristics, other information items, or other options among several displayed items of driver information as indicated on the display or indicator unit.”).
Regarding claim 10, Hegemann teaches a method further comprising: based on the confidence level for the identification of the object being above the confidence threshold, determining an alternative path for the vehicle that avoids the object; and controlling the vehicle based on the alternative path (See at least: Figs. 1 and 2).
Regarding claim 11 (and similarly 20 ), Hegemann fails to teach wherein the second computing device is a remote computing device positioned away from the vehicle.
However, Anderson teaches wherein the second computing device is a remote computing device positioned away from the vehicle (See at least: Fig 1. Back Office 102 and Autonomous Vehicle 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hegemann in view of Anderson to teach wherein the second computing device is a remote computing device positioned away from the vehicle so that an operator can remotely access an autonomous vehicle(s) from a distance to provide navigation instructions for safety and proper driving when the autonomous vehicle(s) is having trouble identifying and navigating an object. 
Regarding claim 13, Hegemann teaches wherein the first computing device is further configured to: identify the object in the surrounding environment based on a context associated with the surrounding environment (Refer at least to claim 1 for reasoning and rationale.).Regarding claim 14, Hegemann teaches wherein the first computing device is further configured to:provide the sensor data with the object inquiry (Refer at least to claim 1 for reasoning and rationale.).
Regarding claim 15, Hegemann fails to teach wherein the first computing device is coupled to the vehicle and the second computing device is positioned remote from the vehicle.
However, Anderson teaches wherein the first computing device is coupled to the vehicle and the second computing device is positioned remote from the vehicle (See at least: Fig 1. Back Office 102 and Autonomous Vehicle 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hegemann in view of Anderson to teach wherein the first computing device is coupled to the vehicle and the second computing device is positioned remote from the vehicle so that an operator can remotely access an autonomous vehicle(s) from a distance to provide navigation instructions for safety and proper driving when the autonomous vehicle(s) is having trouble identifying and navigating an object. 

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann in view of Anderson in view of Kaltsukis and further in view of Kriel et al. (US 20140203959 hereinafter Kriel).

Regarding claim 2 (and similarly 17), Hegemann fails to teach wherein the first computing device is positioned onboard the vehicle, and wherein receiving sensor data indicative of the surrounding environment from the sensor coupled to the vehicle comprises: receiving first sensor data indicative of the surrounding environment from a camera coupled to the vehicle; and receiving second sensor data indicative of the surrounding environment from a radar system coupled to the vehicle 
However, Kriel teaches wherein the first computing device is positioned onboard the vehicle, and wherein receiving sensor data indicative of the surrounding environment from the sensor coupled to the vehicle comprises: receiving first sensor data indicative of the surrounding environment from a camera coupled to the vehicle; and receiving second sensor data indicative of the surrounding environment from a radar system coupled to the vehicle (See at least: [0024] via “Object recognition system 200 may also include object detector 215. Object detector 215 accesses data from the radar interface 205 and the camera interface 206 and processes it to detect objects that are in the environment of machine 110... Once an object has been detected via radar, object detector 215 may access image data through the camera interface 206 and process the image data.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hegemann in view of Kriel to teach wherein the first computing device is positioned onboard the vehicle, and wherein receiving sensor data indicative of the surrounding environment from the sensor coupled to the vehicle comprises: receiving first sensor data indicative of the surrounding environment from a camera coupled to the vehicle; and receiving second sensor data indicative of the surrounding environment from a radar system coupled to the vehicle so that data from both a radar and camera can be used to more accurately identify an object in the environment of a vehicle to better disclose how to control the vehicle in light of the object. 

Regarding claim 3 (and similarly 18), Hegemann fails to teach wherein identifying the object in the surrounding environment comprises: identifying the object based on a combination of the first sensor data and the second sensor data
However, Kriel teaches wherein identifying the object in the surrounding environment comprises: identifying the object based on a combination of the first sensor data and the second sensor data (See at least: [0024] via “Object recognition system 200 may also include object detector 215. Object detector 215 accesses data from the radar interface 205 and the camera interface 206 and processes it to detect objects that are in the environment of machine 110... Once an object has been detected via radar, object detector 215 may access image data through the camera interface 206 and process the image data.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hegemann in view of Kriel to teach wherein identifying the object in the surrounding environment comprises: identifying the object based on a combination of the first sensor data and the second sensor data so that data from both a radar and camera can be used to more accurately identify an object in the environment of a vehicle to better disclose how to control the vehicle in light of the object. 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann in view of Anderson in view of Kaltsukis and further in view of Kumar et al. (US 10296814 hereinafter Kumar).
Regarding claim 4 (and similarly 19), modified Hegemann fails to teach wherein determining the confidence level for the identification of the object comprises: comparing the identification of the object to a plurality of identified objects stored in memory; and determining the confidence level based on comparing the identification of the object to the plurality of identified objects.
However, Kumar teaches wherein determining the confidence level for the identification of the object comprises: comparing the identification of the object to a plurality of identified  objects stored in memory; and
determining the confidence level based on comparing the identification of the object to the plurality of identified objects (See at least: Col. 2 lines 39-56 via “In some implementations, it may be determined that a correlation between arrangement of item features identified in one or more of the captured images and the stored item image information does not satisfy a confidence threshold such that the image cannot be utilized to identify the product. However, once the product is identified, that image and the corresponding item image information (e.g., the arrangement of item features) may be associated with the item and stored in the item images data store as representative of the item. When the item is later imaged for identification under the same or similar conditions, the now stored item image information can be used to verify the identity of the item. By automatically updating the item images data store with additional images of items and/or additional item image information, the item identification process improves and accounts for changes in the environment. For example, if the lighting changes, once images captured under the new lighting are obtained and associated with the item, the identification process will accurately identify the item.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hegemann in view of Kumar to teach wherein determining the confidence level for the identification of the object comprises: comparing the identification of the object to a plurality of identified objects stored in memory; and determining the confidence level based on comparing the identification of the object to the plurality of identified objects so that a vehicle can compare detected objects to known objects to try and determine if the object can be positively identified enough to make proper navigation determinations for a vehicle.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hegemann in view of Anderson in view of Kaltsukis and further in view of Levandowski et al. (US 8849557 hereinafter Levandowski).

Regarding claim 8, modified Hegemann fails to teach detecting a particular sound using a microphone coupled to the vehicle; and identifying the particular sound as a siren.
However, Levandowski teaches detecting a particular sound using a microphone coupled to the vehicle; and identifying the particular sound as a siren (See at least: Col. 4 lines 25-29 via “Alternatively, microphones can be used to detect emergency vehicles' sirens. For example, the microphone may be used to record and identify sounds at frequencies and patterns known to be used by emergency vehicles.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hegemann in view of Levandowski to teach detecting a particular sound using a microphone coupled to the vehicle; and
identifying the particular sound as a siren so that a vehicle can be operated to cede the right of way to any emergency vehicles in the vicinity. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hegemann in view of Anderson in view of Kaltsukis and further in view of Breed (US 7979173 hereinafter Breed).
Regarding claim 9, modified Hegemann fails to teach wherein identifying the object in the surrounding environment comprises: identifying the object as a motorcycle operating nearby the vehicle.
However, Breed teaches wherein identifying the object in the surrounding environment comprises: identifying the object as a motorcycle operating nearby the vehicle (See at least: Col. 36 lines 51-60 via “Although the system described above is intended for collision avoidance or at least the notification of a potential collision, when the roadway is populated by vehicles having the RtZF.RTM. system and vehicles which do not, its use is still desirable after all vehicles are properly equipped. It can be used to search for animals or other objects which may be on or crossing the highway, a box dropping off of a truck for example, a person crossing the road who is not paying attention to traffic. Motorcycles, bicycles, and other non-RtZF.RTM. equipped vehicles can also be monitored..”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Hegemann in view of Breed to teach wherein identifying the object in the surrounding environment comprises: identifying the object as a motorcycle operating nearby the vehicle so that motorcycles can be explicitly searched for since they are often hard for vehicle operators to see in order to avoid severe accidents that are common for motorcycles. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3664C